Filed 11/18/22 P. v. Solano CA2/2
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B303993

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA042134)
         v.
                                                             OPINION ON REMAND
GABRIELA MARTHA
SOLANO,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Bruce F. Marrs, Judge. Reversed and
remanded.

      Verna Wefald, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri, Michael C. Keller,
and Wyatt E. Bloomfield, Deputy Attorneys General, for Plaintiff
and Respondent.
                              ******
      Gabriela Martha Solano (defendant) appeals the trial
court’s denial of her petition for relief under Penal Code1 section
1172.6 (former section 1170.95).2
      We previously affirmed the court’s order in an unpublished
opinion, People v. Solano (June 10, 2021, B303993), concluding
the record established that defendant was ineligible for
resentencing as a matter of law based on the true finding on the
special circumstance allegation by the jury at trial. Upon review,
the California Supreme Court transferred this case back to us to
reconsider in light of People v. Strong (2022) 13 Cal.5th
698 (Strong). We now reverse the court’s order and remand the
matter for the court to conduct an evidentiary hearing under
section 1172.6.




1     All further statutory references are to the Penal Code
unless otherwise indicated.

2     Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
      For the sake of simplicity, we will refer to the section by its
new numbering only.



                                  2
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts3
       A.    The underlying crimes
       On a Tuesday night in late September 1998, defendant and
four others—her boyfriend (Armando Perez), her roommate
(Brenda Moreno), and two of her boyfriend’s friends (Dennis
Barroso and Brian Scott)—drove around the San Gabriel Valley
committing a rash of violent crimes.
       Defendant was the driver, and was behind the wheel of her
own SUV.
       Before starting the crime spree, defendant drove the others
to a store to buy knitted black gloves and then made two further
stops so that the others could pick up several shotguns and
handguns.
       The group started with a carjacking in Diamond Bar.
Around 10:15 p.m., defendant followed a woman in an Infiniti
until defendant’s boyfriend and his two friends hopped out and,
with shotguns and handguns on display, forced the Infiniti driver
out of her car. They demanded her purse, her watch and her
necklace, and drove off in her car.
       Then the group attempted a second carjacking in
Rosemead. Once again, defendant followed the intended victim
into his driveway. When defendant’s boyfriend and his friend
Barroso jumped out of her SUV and pointed their shotguns at the
driver of the other car, he honked his horn and put his car in
reverse. Although defendant repositioned her SUV to block his


3     We draw these facts from our prior, unpublished appellate
opinion affirming defendant’s convictions. (People v. Barroso
(Apr. 24, 2001, B135322).)


                                3
escape, he managed to drive away—but not before Barroso shot
at the car (and missed).
      The group capped off their spree with robbery and murder.
Around 2:00 a.m., defendant drove up next to several pedestrians
returning from a convenience store—namely, Gilbert Rivas
(Rivas), Rivas’s fiancée, Rivas’s teenage brother and the fiancée’s
teenage son. Defendant’s boyfriend and Barroso leaned out of the
open windows of defendant’s SUV with their shotguns on display
and issued a gang challenge. The pedestrians said that they
“don’t bang,” and defendant’s boyfriend proclaimed his allegiance
to the “Valinda Flats” gang. Defendant’s boyfriend, both of his
friends, and defendant’s roommate then jumped out of the car
with firearms at the ready. Rivas’s brother handed over cash,
some cigarettes and his new black Nikes. Defendant’s roommate
asked the fiancée to hand over her rings. When the fiancée
balked, explaining that the rings had little monetary value but
great sentimental value, defendant’s roommate punched the
fiancée in the face. Rivas told the roommate that she did not
need to hurt his fiancée nor disrespect them. That is when
Barroso shot Rivas in the stomach, and defendant’s boyfriend
shot him twice more in the back and head. Rivas died from the
gunshot wounds.
      B.     Prosecution, conviction and appeal
      In the operative amended information, the People charged
defendant with (1) the murder of Rivas (§ 187, subd. (a)), (2) the
second degree robbery of Rivas’s brother (§ 211), (3-5) the
attempted robberies of Rivas, Rivas’s fiancée, and the fiancée’s
son (§§ 211, 664), (6) the carjacking of the Infiniti driver (§ 215,
subd. (a)), and (7) the second degree robbery of the Infiniti driver




                                 4
(§ 211). As to the murder, the People alleged the special
circumstance that the “murder . . . was committed . . . while the
. . . defendant[s] . . . were engaged in the commission of . . .
robbery and attempted robbery” pursuant to section 190.2, subd.
(a)(17). As to the counts involving Rivas and his group, the
People further alleged that a principal used and discharged a
firearm resulting in great bodily injury or death (§§ 12022.5,
subd. (a), 12022.53, subds. (d) & (e)(1)), and that the crimes were
“committed for the benefit of, at the direction of, and in
association with a criminal street gang” (§ 186.22, subd. (b)(1)).
        The matter proceeded to a jury trial. The jury was
instructed that they could convict defendant of Rivas’s murder as
a direct aider and abettor or on a felony-murder theory. With
respect to the special circumstance allegation, the jury was
instructed that the allegation could be found true only if the jury
found, beyond a reasonable doubt, that (1) defendant was the
“actual killer,” (2) defendant “aided, abetted, or assisted . . . in
the commission of the murder in the first degree” “with the intent
to kill,” or (3) defendant “aided, abetted, or assisted” the
“commission or attempted commission of the crime of robbery”
“as a major participant” and “with reckless indifference to human
life.” In closing arguments, the prosecutor argued that defendant
was liable for murder under the felony-murder theory, and that
the special circumstance was true because she was a major
participant in the robberies and attempted robberies who acted
with reckless indifference to human life.
        The jury found defendant guilty of all charges and found
true the special circumstance, the firearm allegations, and the
gang allegation.




                                 5
      The trial court imposed a prison sentence of life without the
possibility of parole (LWOP) plus 42 years and 4 months.
Specifically, the court imposed a sentence of LWOP for the
special circumstance murder plus a consecutive 25 years to life
for the firearm allegation. The court then imposed a consecutive
sentence of four years and four months for the robbery of Rivas’s
brother; two consecutive sentences of four years for two of the
attempted robbery counts; and a consecutive sentence of five
years for the carjacking. The court either stayed the remaining
sentences or ran them concurrently.
      Defendant appealed, and we affirmed her convictions and
sentence. In response to her argument that the trial court erred
in admitting the evidence of the uncharged attempted carjacking
and use of firearms in Rosemead, we reasoned that this evidence
was relevant to establish that defendant and the others
“harbored the intent to kill[] or acted with reckless indifference to
human life” and to disprove defendant’s proffered defense that
she did not know the others intended or rob or kill and did not
see them bring guns into her car.
      In 2018, the Governor commuted defendant’s sentence to 20
years to life.
II.   Procedural Background
      On March 13, 2019, defendant filed a petition seeking
resentencing under section 1172.6 for her murder conviction. The
court issued an order summarily denying relief on the ground
that section 1172.6 was unconstitutional because it
impermissibly amended Proposition 7 and Proposition 115 as well
as violated Marsy’s Law and the separation of powers.




                                 6
       As noted above, we affirmed, but our Supreme Court
vacated our prior opinion and has remanded the matter for us to
reconsider in light of Strong.
                            DISCUSSION
       Defendant argues that the trial court erred in denying
her section 1172.6 petition on the ground that the jury’s prior
special circumstance finding rendered her ineligible for relief
under section 1172.6. Because this argument turns on questions
of statutory construction and the application of law to undisputed
facts, our review is de novo. (People v. Blackburn (2015) 61
Cal.4th 1113, 1123; Martinez v. Brownco Construction Co. (2013)
56 Cal.4th 1014, 1018.)
       Section 1172.6 authorizes a defendant “convicted of felony
murder or murder under the natural and probable consequences
doctrine” to vacate her murder conviction if, as a threshold
matter, she makes a “prima facie showing” of entitlement to
relief. (§ 1172.6, subds. (a) & (c).) This, in turn, requires a
showing that, among other things, she “could not presently be
convicted of murder” under the amendments to the murder
statutes that became effective on January 1, 2019. (Id., subd.
(a)(3).) These statutes, even as amended, still authorize a
murder conviction based on murder committed by someone else
in the course of a jointly committed felony as long as the
defendant “was a major participant in the underlying felony and
acted with reckless indifference to human life.” (§ 189, subd.
(e)(3).)




                                7
       In Strong, supra, 13 Cal.5th 698, our Supreme Court
confronted the same basic facts present in this case. There, as
here, the defendant’s jury found true the special circumstance
that he was a “major participant” who acted with “reckless
indifference” to human life. There, as here, the jury’s finding was
made prior to the issuance of People v. Banks (2015) 61 Cal.4th
788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark).
There, as here, the defendant was seeking relief under section
1172.6 and the trial court had summarily denied him that relief
on the ground that jury’s pre-Banks and pre-Clark finding was
binding. Strong held that this was wrong. Strong reasoned
that Banks and Clark “substantially clarified”—and narrowed—
the meaning of the terms “major participant” and “reckless
indifference.” (Strong, at p. 721.) As a result, Strong concluded,
“[f]indings issued by a jury before Banks and Clark” are not
preclusive and, more to the point “do not preclude a defendant
from making out a prima facie case for relief.” (Id. at pp. 710,
716-717.) Strong went on to hold that it was inappropriate for
any court—trial or appellate—to evaluate whether substantial
evidence supports the jury’s pre-Banks and pre-Clark finding if
the evidence is viewed through the narrowed Banks and Clark
prisms. (Id. at pp. 719-720.) In sum, Strong held that a pre-
Banks and pre-Clark special circumstance finding does not
warrant summary denial of a section 1172.6 petition; instead, the
matter must proceed to an evidentiary hearing. (Id. at p. 720.)
       Strong disposes of this appeal. Defendant’s special
circumstance finding was made prior to Banks and Clark, and
thus cannot provide the basis for the summary denial of her
petition. She is entitled to an evidentiary hearing. Because we
have concluded that she has not received such a hearing,



                                8
we remand for one.
                         DISPOSITION
      The court’s order denying defendant’s petition for
resentencing is reversed, and the matter is remanded for the
court to conduct an evidentiary hearing pursuant to section
1172.6.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                9